DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/829,779 filed on 3/25/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDS filed on 3/25/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,635,792. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The examiner notes that Claim 1 of U.S. patent No. 10,635,792 recites substantially similar subject matter, more specifically: 
A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to: receive an authentication request from a first user for access to a network resource via a first communications channel, the authentication request including at least one authentication parameter, wherein the at least one authentication parameter comprises location generate a user-specific authentication code, based on the at least one authentication parameter; generate a user-specific authentication Uniform Resource Locator (URL) for an access page, based on the user-specific authentication code; send the authentication URL to the first user via a second communications channel; receive an access request in response to selection of the authentication URL by a second user, the access request associated with at least one access parameter, wherein the at least one access parameter comprises information separate from the authentication URL identifying the second user associated with the access request, and wherein the at least one access parameter comprises location information of the second user; validate the access request, wherein validating the access request comprises verifying a match between the location information of the first user and the location information of the second user to confirm that the first user and the second user are the same, wherein the first user and the second user are the same when the location information of the first user corresponds to the location information of the second user; and provide the access page to the first user, in response to the matching, the access page indicating grant of access to the network resource. 
The examiner notes that the features emphasized above are obvious variants to that claimed in the limitations of Claims 1, 11 and 17 of the Instant Application.
Claims 2-10, 12-16, and 18-20 depend from respective independent Claims 1, 11, and 17; thus they would respectfully inherit the Double Patenting rejection.
Therefore the claims are rejected under nonstatutory double patenting.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoard et al. (US 2014/0095871 A1) in view of  Marci Carpenter, “WebEx Frequently Asked Questions,” August 11, 2008 (hereinafter WebEx:FAQ).

Regarding Claim 1;
Hoard discloses computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to: 
receive an authentication request from a first user for access to a network resource via a first communications channel, the authentication request including at least one authentication parameter ([0036] - ...using the invitee's system identifier (e-mail address, telephone number, employee number, etc.) and [0038] – userID (i.e., authentication parameter) and [0042] - In order for an invited user to access the online collaborative session, such as to log into an online meeting room, the collaborative session server would first require the invitee to authenticate (201, 210) himself or herself into the session server system, such as through a log-in web page served from the online collaborative session server. But, this does not, by itself, allow the user access to the collaborative resource yet and [0046]);
generate a user a user-specific authentication code, based on the alt least one authentication parameter ([0036] - Generate (403) a hash using the invitee's system identifier (e-mail address, telephone number, employee number, etc.), the dynamic private key (the salt), and roomId, using a strong and secure algorithm such as a secure hash algorithm (SHA-1, etc.));
generate a user-specific authentication Uniform Resource Locator (URL) for an access page, based on the user-specific authentication code ([0037] - Generate the personal URL (405), including the hash as part of the URL, so that the session server (110) can access the hash when the user joins using the URL);
send the authentication URL to the ... user via a second communications channel ([0041] - ...propagate (103) the secure personal URLs (spURLs) to each of the invitees (104, 105, 106) via e-mail, instant message, verbally, or via another method. This process of generating, storing and propagating secure personal URL's would be repeated for each of the additional attendee's or invitees);
receive an access request in response to selection of the authentication URL by a second user ([0042] and [0044] – ...recognize the secure personal URL, as a special type of URL), the access request associated with at least one access parameter ([0042] - In order for an invited user to access the online collaborative session, such as to log into an online meeting room, the collaborative session server would first require the invitee to authenticate (201, 210) himself or herself into the session server system, such as through a log-in web page served from the online collaborative session server. But, this does not, by itself, allow the user access to the collaborative resource yet and [0046] – ...based on the logged-in user’s id), wherein the least one access parameter comprises information separate from the authentication URL identifying the second user associated with the access request ([0037] – personal URL including the hash as part of the URL and [0042] and [0046] - ...based on the logged-in user’s id. As constructed is separate).
validate the access request, wherein validating the access request comprises, matching the at least one authentication parameter with the at least one access parameter to confirm ... when the at least one authentication parameter correspond to the at least one access parameter received from the second user ([0046]-[0048] – 3. Next, the server would verify secure information to the corresponding cached (211) information within the collaborative session system, such as an online meeting system. Specifically, in at least one embodiment, the server will attempt to recreate the hash based on the logged-in user's id, the cached salt, and the cached room Id. 4. If the information results in the same hash, then the invitee is instantly allowed (202) into the room, and the cache entry (112) may optionally be invalidated (212) to prevent re-entry (e.g. to enable one-time usage of the secure personal URL). 5. If the information is not found or produces a non-matching hash, the invitee is denied (203) access to the room, and optionally warned that their failed attempt to join has been logged. As constructed userID/user ID used in the matching process for the hash, thus is within the metes and bounds of the limitation); and 
provide the access page to the [second] user, in response to the matching, the access page indicating grant of access to the network resource ([0046]-[0048]).
Hoard fails to explicitly disclose send the authentication URL to the first user...; matching the at least one authentication parameter with the at least one access parameter to confirm that 
However, in an analogous art, WebEx:FAQ teaches an embodiment where when a session owner is scheduling a future meeting, they may choose to have a copy of the invitation email sent to the session owner (WebEx:FAQ, pages 28, and 35, 37 – Send a copy of the invitation email to me).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the protection using secure personal URLs of Hoard the ability to have a session owner have a copy of the invitation email sent as taught by WebEx:FAQ, to predict a combination in which a session owner creates a meeting pursuant to Hoard, [0040], a secure personal URL is created for each invitee, the session owner being an invitee by KSR combination, the secure personal URL being the meeting location (the URL is generated via the process elucidated in Hoard, [0035]-[0037]); pursuant to Hoard, [0041], the invitee is disseminated the URL on a separate factor such as e-mail, in this case through the e-mail of the session owner-invitee; and pursuant to Hoard, [0042] upon receipt of such URL, the session owner-invitee must proper authenticate through a login webpage thus when validated the session owner-invitee would be given access pursuant to Hoard, [0042] and [0046]-[0048]; thus reading on “send the authentication URL to the first user...; matching the at least one authentication parameter with the at least one access parameter to confirm that the first user and second user are the same, wherein the first user and the second user are the same when the at least one authentication parameter correspond to the at least one access parameter received from the second user; and provide access to the first user...” Since the claimed invention is merely a 

Regarding Claim 2;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses via the KSR combination wherein the authentication request and the validated access request provide a first authentication factor ([0034] – authenticate that the session owner is truly the owner... (i.e., first factor);
Hoard in view of WebEx:FAQ further teaches based on the KSR combination the authentication request is received in conjunction with at least a second authentication request that relies on a second authentication factor, to thereby provide multi-factor authentication of the first user with respect to the network resource ([0042] and [0046]-[0048] – As constructed the session owner is authenticated via the URL (i.e., second factor) in light of the KSR combination which explains the predictable combinations of the session owner being sent a copy of the email as per Claim 1).

Regarding Claim 3;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
	Hoard further discloses wherein the at least one authentication parameter includes an expiration time defined with respect to a time of the authentication request ([0027] - Furthermore, embodiments according to the present invention have a method for the URL to be short lived or only used once, so that if a URL is not accessed in a pre-configured amount of time or used one time during the allowed period, the URL becomes invalid for future attempts to access it. A user trying to attend via the spoiled or already-consumed URL at a later time will be denied access to the on-line meeting room. This automatic time-out has advantages over ACL's, since ACLs have to be manually managed and [0042]).

Regarding Claim 4;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses wherein the at least one authentication parameter includes a telephone number of a mobile device of the first user to which the authentication URL is sent ([0032] – invitee’s system identifier... telephone number).

Regarding Claim 6;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses wherein the instructions, when executed, are further configured to: receive the authentication request by way of a client application program interface (API) of a client providing the network resource, wherein the authentication request is supplemented at the client to include at least one client-specific authentication parameter that is then used when generating the user- specific authentication URL ([0032] – API and [0036] – invitee’s system identifier and [0040]).




Regarding Claim 7;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses wherein the authentication URL is generated using data types that are not the same data type as the at least one access parameter ([0035]-[0036] – salt), and wherein the instructions, when executed, are further configured to: notify the client of the validation of the access request ([0041] - ...via e-mail, instant message, verbally, or via another method).

Regarding Claim 9;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses wherein the instructions, when executed, are further configured to: generate a message in response to the validation of the access request ([0041); include the authentication URL within the message ([0041]); send the message to the first user via the second communications channel ([0041]); and receive the access request in response to the selection of the authentication URL from within the message ([0041]-[0044]).

Regarding Claim(s) 11-16 claim(s) 11-16 is/are directed to a/an method associated with the program product claimed in claim(s) 1-4, 6, and 9. Claim(s) 11-16 is/are similar in scope to claim(s) 1-4, 6, and 9, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 17-20;.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoard et al. (US 2014/0095871 A1) in view of  Marci Carpenter, “WebEx Frequently Asked Questions,” August 11, 2008 (hereinafter WebEx:FAQ) and further in view of Buer et al. (US 2015/0195276 A1).

Regarding Claim 5;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard further discloses wherein the instructions, when executed, are further configured to generate the user-specific authentication code using a ...hashing algorithm ([0036]).
Hoard and WebEx:FAQ fail to explicitly disclose wherein the instructions, when executed, are further configured to generate the user-specific authentication code using a one-time password hashing algorithm.
However, in an analogous art, Buer teaches wherein the instructions, when executed, are further configured to generate the ... authentication code using a one-time password hashing algorithm (Buer, [0029] - In some embodiments a device 104 and verification server 108 uses a hash-based algorithm to generate a one-time-password).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Buer to the hashing algorithm of Hoard and WebEX:FAQ to include wherein the instructions, when executed, are further configured to generate the ... authentication code using a one-time password hashing algorithm
One would have been motivated to combine the teachings of Buer to Hoard and WebEX:FAQ to do so as it provides / allows some measure of protection against unauthorized access to the services provided (Buer, [0023]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoard et al. (US 2014/0095871 A1) in view of  Marci Carpenter, “WebEx Frequently Asked Questions,” August 11, 2008 (hereinafter WebEx:FAQ) and further in view of Divringi et al. (US 2014/0263677 A1).

Regarding Claim 8;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard and WebEx:FAQ fail to explicitly disclose wherein the at least one authentication parameter and the at least one access parameter each includes location information of the first user, and wherein the instructions, when executed, are further configured to validate the access request including verifying a match between the location information of the at least one authentication parameter and the location information of the at least one access parameter.
However, in an analogous art, Divringi teaches wherein the at least one authentication parameter and the at least one access parameter each includes location information of the first user, and wherein the instructions, when executed, are further configured to validate the access request including verifying a match between the location information of the at least one authentication parameter and the location information of the at least one access parameter (Divringi, [0028] - In an embodiment, the server 110 may request location information from the requesting device, such as geo data, global positioning system data, cellular location data, or other forms of location data. The requesting device may solicit permission from a user to provide the location information responsive to receiving the request for the location information. The requesting device may further host an application that retrieves additional information corresponding to the user or the requesting device to provide to the server 110. The server 110 may use some or all of the data and the location information received from the requesting device as a basis for determining whether to provide, limit, or deny access to a site or other online location corresponding to the tag)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Divringi to authentication parameters of Hoard and WebEX:FAQ to include wherein the at least one authentication parameter and the at least one access parameter each includes location information of the first user, and wherein the instructions, when executed, are further configured to validate the access request including verifying a match between the location information of the at least one authentication parameter and the location information of the at least one access parameter
One would have been motivated to combine the teachings of Divringi to Hoard and WebEX:FAQ to do so as it provides / allows  basis for determining whether to provide, limit, or deny access to a site or other online location (Divringi, [0028]).









Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoard et al. (US 2014/0095871 A1) in view of  Marci Carpenter, “WebEx Frequently Asked Questions,” August 11, 2008 (hereinafter WebEx:FAQ) and further in view of Powlen et al. (US 2013/0043302 A1).

Regarding Claim 10;
Hoard and WebEx:FAQ disclose the program product to Claim 1.
Hoard and WebEx:FAQ fail to explicitly disclose wherein the instructions, when executed, are further configured to: provide the access page including a quick review (QR) code; and provide, the network resource in response to receipt of a scanning of the QR code.
However, in an analogous art, Powlen teaches wherein the instructions, when executed, are further configured to: provide the access page including a quick review (QR) code (Powlen, [0026]); and provide, the network resource in response to receipt of a scanning of the QR code (Powlen, [0026]);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Powlen to the hashing algorithm of Hoard and WebEX:FAQ to include wherein the instructions, when executed, are further configured to: provide the access page including a quick review (QR) code; and provide, the network resource in response to receipt of a scanning of the QR code.
One would have been motivated to combine the teachings of Powlen to Hoard and WebEX:FAQ to do so as it provides / allows improvement over URLs, as URLs may contain too many characters for uses to easily share (Powlen, [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.